EXHIBIT 10.4

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT, dated as of March 30, 2007 (this “Amendment”), to the Credit
Agreement, dated as of November 7, 2006, as amended by Amendment to Credit
Agreement dated as of February 6, 2007 (the “Agreement”), among InPhonic, Inc.,
a Delaware corporation (the “Borrower”), the Lenders listed on the signature
pages hereof as Lenders, and Citicorp North America, Inc., as Administrative
Agent.

WHEREAS, the parties hereto have previously entered into the Agreement; and

WHEREAS, the parties have agreed to amend the Agreement pursuant to the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

Section 1.    Definitions. Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to them in the Agreement.

Section 2. Effectiveness of the Amendment. This Amendment shall become effective
upon receipt by the Administrative Agent of (x) counterparts hereof duly
executed by: (i) the Borrower, (ii) each of the Guarantors, (iii) the
Administrative Agent, and (iv) each Lender, and (y) confirmation of the due
authorization of this Amendment by the Borrower and each Guarantor in form and
substance satisfactory to the Administrative Agent and the Lenders.

Section 3.    Amendment to the Agreement-Definitions.

 

  (a) The definition of “Availability Period” in Section 1.01 is hereby amended
and restated in its entirety as follows:

 

    “Availability Period” means the period from and including the Closing Date
to the earliest of (A) the Maturity Date, (B) the date of termination of the
Commitments pursuant to Section 8.02 and (C) May 30, 2007.

 

  (b) The definition of “Make-Whole Premium” in Section 1.01 is hereby amended
and restated in its entirety as follows:

 

    “Make-Whole Premium” means, with respect to any prepayment of Loans, an
amount equal to one percent (1.00%) of the principal of the Loans being prepaid.

***Confidential Treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities Exchange Commission.



--------------------------------------------------------------------------------

Section 4.    Amendments to Agreement – Delayed Draw.

The penultimate sentence of Section 2.01 is hereby amended and restated in its
entirety as follows:

 

    “The Borrower shall, not later than May 30, 2007, have made up to two
requests for Loans which, in the aggregate, equal the full amount of the
Facility.”

Section 5.    Amendments to Agreement – Post-Closing Covenants and Cash
Collateral Account.

 

  (a) Section 6.01(a). The phrase “within 90 days after the end of each fiscal
year” shall be replaced with the phrase: “within 100 days after the end of the
fiscal year ended December 31, 2006 and within 90 days after the end of each
other fiscal year”.

 

  (b) Section 6.12(d). The phrase “within 60 days after the Closing Date and at
all times thereafter” in the first sentence of Section 6.12(d) shall be replaced
with the phrase: “by May 30, 2007 and at all times thereafter”.

 

  (c) Section 6.16. Section 6.16 is hereby amended and restated in its entirety
as follows: “By May 30, 2007 and at all times thereafter, maintain the Cash
Collateral Account.”

 

  (d) Section 7.11(b). The phrase “90 days after the Closing Date” in
Section 7.11(b) shall be replaced with the phrase: “May 30, 2007”.

Section 6.    Amendment to Agreement – Subsequent Financings.

 

  (a) Section 10.18. A new Section 10.18 is hereby to the Agreement to read as
follows:

 

   

“If the Borrower seeks to prepay the Loans at any time prior to December 31,
2007 [***], the Borrower will provide a reasonable opportunity for the Lenders
to provide (in proportion to their Commitments or on any other basis as the
Lenders may agree among themselves) such refinancing. Neither the Administrative
Agent nor any of the Lenders shall have any obligation to provide any such
refinancing, and the obligations of the Borrower and the other Loan Parties
under this Agreement and the other



--------------------------------------------------------------------------------

 

Loan Documents to pay and perform the Obligations in accordance with their terms
shall be unaffected by any such refinancing (whether or not one or more of the
Lenders or their Affiliates are involved in such refinancing). The agreements in
this Section shall survive the termination of the Commitments and the repayment,
satisfaction or discharge of the Loans an all the other Obligations.”

 

  (b) Section 10.18. The current Section 10.18, as it stands prior to the
effectiveness of this Amendment is hereby renumbered as Section 10.19

Section 7.    Waiver. With respect to the annual financial statements for the
year-ended December 31, 2006, the Administrative Agent and the Lenders hereby
waive the requirement set forth in Section 6.01(a) of the Agreement that
Borrower deliver an opinion (the “Internal Controls Opinion for 2007”) of a
Registered Public Accounting Firm independently assessing the Borrower’s
internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley
expressing a conclusion that contains no statement that there is a material
weakness in such internal controls to the extent that the Internal Controls
Opinion for 2007 (x) is delivered later than March 31, 2007 and (y) mentions
that there are material weaknesses in such internal controls; provided that the
waiver in this Section 6 shall terminate and be of no force or effect unless
(i) the Borrower cures the material weakness in internal controls relating to
personnel staffing requirements (identified on Schedule A referred to below) by
July 1, 2007, (ii) the Borrower cures all other material weaknesses in internal
controls (identified in Schedule A referred to below or in the Internal Controls
Opinion for 2007) by April 10, 2007, and (iii) the Borrower receives the
Internal Controls Opinion for 2007 (and delivers a copy to the Administrative
Agent and the Lenders) by April 10, 2007 .

Section 8.    Representations and Warranties. The Borrower hereby repeats and
restates those representations and warranties set forth in Article V of the
Agreement, as if made on and as of the date hereof (except to the extent such
representations and warranties expressly relate to an earlier date), which
representations and warranties are hereby incorporated herein by reference, as
if specifically set forth herein; provided that references to “the Agreement” in
any Loan Documents shall be and are deemed to mean the Agreement as amended
hereby. The Borrower represents and warrants that attached hereto as Schedule A
is a brief description of the material weaknesses in the Borrower’s internal
controls over financial reporting in accordance with Item 308 of SEC Regulation
S-K, PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley identified
with respect to the annual financial statements for the year-ended December 31,
2006. The Borrower hereby represents and warrants that, after giving effect to
this Amendment, no Default or Event of Default exists on the date of this
Amendment.

Section 9.    Consent of Guarantors. By signing below, each of the Guarantors
irrevocably consents and agrees to this Amendment.

 



--------------------------------------------------------------------------------

Section 10.    Miscellaneous. This Amendment may be executed by one or more of
the parties to this Amendment on any number of counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Amendment is a Loan Document. The
Borrower shall pay or reimburse each of the Lenders and the Administrative Agent
for all of their reasonable out-of-pocket expenses in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
without limitation, the reasonable fees and expenses of Fried, Frank, Harris,
Shriver & Jacobson, LLP. The provisions of Sections 10.14 and 10.15 of the
Agreement are incorporated by reference into this Amendment mutatis mutandis.
This Amendment shall not constitute an amendment or waiver of any of the terms
and provisions of the Agreement and shall not be construed as a waiver or
consent to any further or future action on the part of the Borrower or any
Guarantor, except to the extent expressly set forth herein. Except as
specifically set forth herein, all of the terms and provisions of the Agreement
and the other Loan Documents are and shall remain in full force and effect and
the Borrower and the Guarantors shall continue to be bound by such terms and
provisions.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered as of the date first above written.

 

Borrower: INPHONIC, INC. By:   /s/ David A. Steinberg   Name: David A. Steinberg
  Title: Chief Executive Officer

Guarantors: CAIS ACQUISITION, LLC By:   /s/ David A. Steinberg  

Name: David A. Steinberg

Title: President

CAIS ACQUISITION II, LLC By:   /s/ David A. Steinberg  

Name: David A. Steinberg

Title: President

FON ACQUISITION, LLC By:   /s/ David A. Steinberg  

Name: David A. Steinberg

Title: President

MOBILE TECHNOLOGY SERVICES, LLC By:   /s/ David A. Steinberg  

Name: David A. Steinberg

Title: President



--------------------------------------------------------------------------------

SIMIPC ACQUISITION CORP. By:   /s/ David A. Steinberg  

Name: David A. Steinberg

Title: Chief Executive Officer

STAR NUMBER, INC. By:   /s/ David A. Steinberg  

Name: David A. Steinberg

Title: Chief Executive Officer

1010 INTERACTIVE, LLC. By:   /s/ David A. Steinberg  

Name: David A. Steinberg

Title: Chief Executive Officer



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,
    as Administrative Agent and as a Lender By:   /s/ Scot P. French  

Name: Scot P. French

Title: Managing Director/Vice President

 



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

    as a Lender

By:   /s/ Kenneth Eberts  

Name: Kenneth Eberts

Title: Managing Director, Goldman, Sachs

& Co. – Attorney in fact, Goldman Sachs

Credit Partners



--------------------------------------------------------------------------------

AP INPHONIC HOLDINGS, LLC,

    as a Lender

By:   /s/ Scott G. Bruce  

Name: Scott G. Bruce

Title: Managing Director